Per curiam.
The trial court denied the complaint in equity to set aside a default judgment entered against SCM Corporation and W. R. Grace *186and Company in state court. We have reviewed the record in this case, and in view of certain undertakings of Mazor relative to negotiations for the resolution of the controversy, we determine that both defaults should be set aside, and both cases should proceed to trial on their merits. OCGA § 9-11-60 (e).
Decided July 16, 1986.
Alston & Bird, Jack H. Senterfitt, Clare H. Draper IV, for appellant (case no. 43393).
Smith, Gambrell & Russell, Hugh M. Worsham, Jr., David A. Handley, for appellant (case no. 43394).
Allman & Peters, James P. Peters, for appellee.

Judgment reversed.


All the Justices concur.